DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-27 are pending.
Response to Arguments

The Double Patenting rejection of the pending claims has been removed in light of approval of the terminal disclaimer filed by applicant. 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:

In the Claims:
21. (Currently Amended) A system comprising:
a first computer device configured to:
receive information indicating a first plurality of attributes associated with a first
plurality of files for machine learning training;

determine, based on the information, a plurality of classifications for a second
plurality of files;
based on adjudicating one or more of the plurality of classifications, determine a
second plurality of attributes associated with the second plurality of files;
determine, based on training and using at least a portion of the first plurality of
attributes and at least a portion of the second plurality of attributes, a machine learning
model; and
determine, based on the machine learning model, that a file comprises malicious
content; and
a second computer device configured to:
send, to the first computing device, the information.

Allowable Subject Matter
Claims 1-27 are allowed. 
The claims of the instant application are substantially similar to the claimed invention of parent application 16/180790, now patent no. 10,733539. The claimed invention is not taught by the prior art of record. The examiner's reasons for allowance as articulated in the notice of allowance mailed on 03/11/2020 for parent application 16/180790 are adopted as the basis of allowance over the prior art listed in that application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHODRAT JAMSHIDI whose telephone number is (571)270-1956. The examiner can normally be reached 10:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 5712723862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GHODRAT JAMSHIDI/Primary Examiner, Art Unit 2493